Citation Nr: 1811611	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-29 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable rating for skin cancer.


REPRESENTATION

Veteran represented by: Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2017, the Veteran testified at a Travel Board hearing.  A copy of the transcript is of record.  

The issue was previously remanded by the Board in August 2017 for additional development and has since returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Due to significant discrepancies concerning the nature and severity of the Veteran's skin cancer provided in the July 2013 and October 2017 VA examinations, the Board finds that the record is currently inadequate for rating purposes.  

Here, the July 2013 VA examiner identified scarring or disfigurement of the head, face or neck due to the Veteran's skin cancer and there were multiple, non-discreet pale lesions with discreet scars.  Skin cancer sites of his face and arm were too numerous to count, no approximate percentage of body area impacted was provided, though pictures were attached.  Notably, no oral or topical medications had been used in the prior 12 months.  

In contrast, the October 2017 VA contract examiner indicated that the Veteran did not have any scarring scaring or disfigurement of the head, face or neck and no scars were otherwise identified.  The examiner described red, circumscribed, flat lesions impacting his right cheek and side of nasal bridge and scaly, flaky lesions impacting both arms with a few on his neck.  Less than 5 percent of total body and exposed areas were impacted.  The Veteran was treated with systemic corticosteroids or other immunosuppressive medications over the prior 12 months on a constant/near constant basis.  Thus, an additional VA examination is required.      

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any updated VA treatment records, including those from the Lake City VAMC beyond June 2017.


2.  Schedule the Veteran for an appropriate VA examination to address the current severity of his skin cancer condition, including squamous cell carcinoma, actinic keratosis and/or any residuals thereof.  All symptoms of the condition and all clinical findings should be reported in detail.  

In doing so, the examiner should indicate the percentage of the body area affected (total and exposed); the duration of any topical or systemic therapy during the past 12 month period and any functional impairment caused by the Veteran's skin cancer.

In addressing any residual scars, detail any characteristics of disfigurement for the purposes of evaluation under 38 C.F.R. § 4.118 for any scars of the head, face or neck.  For any other scars which are painful or unstable, deep and nonlinear or superficial and nonlinear, identify the nature and number. 

In providing his or her assessment of the present severity of the Veteran's skin cancer, the examiner is asked to account for the seemingly significant discrepancy in the severity of the Veteran's skin cancer in the July 2013 and October 2017 VA examinations.

A complete rationale for all opinions should be provided.  If the examiner is unable to provide any of the requested information, he or she should clearly explain why that is so.  

3.  Then, readjudicate the issue on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




